Citation Nr: 9913096	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to August 
1951.  

This matter arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for hearing loss.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
hearing loss, or that any current hearing disorder was 
incurred in service.  


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In addition, where a veteran 
served for 90 days or more, and an organic disease of the 
central nervous system, including sensorineural hearing loss, 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

38 U.S.C. § 1154(b) (West 1991), provides that in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown throughout the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the in-service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that the veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, (i.e., If a 
chronic disorder is not noted in service), a claim may be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, at 498.  

The veteran maintains that while his ship, a Navy destroyer 
escort, was stationed off the coast of North Korea during the 
Korean Conflict, he was exposed to sudden acoustic trauma 
from the discharge of the ship's main battery, a five-inch 
naval gun.  He asserts that at the time, he was seen by the 
ship's pharmacist, a Navy chief petty officer, who told him 
at the time that such exposure would not likely cause any 
hearing loss or problems until he was approximately forty-
five or fifty years of age.  The veteran's service medical 
records are completely negative for treatment for hearing 
loss or for exposure to acoustic trauma.  In addition, the 
veteran's service discharge examination report shows that his 
hearing was 15/15 bilaterally.  

Aside from his personal statements that he was exposed to 
acoustic trauma in service as related above, and that he 
incurred bilateral hearing loss resulting therefrom, the 
veteran has not submitted any evidence, medical or otherwise, 
that he currently experiences any hearing loss, or that he 
has any present disability related to his active service.  
The veteran indicated that the only treatment he had received 
for his claimed hearing loss involved the E. B. Brown Hearing 
Aid Center, beginning in January 1990.  In response to the 
RO's request, a report of an eye examination dated in 
February 1991 was received from E. B. Brown.  No other 
evidence was received in support of the veteran's claim.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim for hearing loss.  For purposes of this 
claim, the Board acknowledges that the veteran was likely 
exposed to some sort of acoustic trauma while serving aboard 
ship. 38 U.S.C.A. § 1154(b). However, the veteran has failed 
to submit any evidence showing that he has a present 
disability with respect to his hearing, or that such hearing 
loss had begun either in service or within a year of his 
discharge.  Further, the veteran has submitted no medical 
evidence purporting to establish a nexus between his claimed 
hearing loss and his active service.  

In addition, statements by the veteran that he currently has 
a hearing disability that was incurred in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board finds that the veteran's claim is not well grounded, 
and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for hearing loss.  The Board has not been made 
aware of any additional relevant evidence which could serve 
to well ground the veteran's claim.  As the duty to assist is 
not triggered here by a well-grounded claim, the Board finds 
that the VA has no obligation to further develop the 
veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 5 Vet. App. 136, 140 
(1994).  Further, the Board views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
file a well-grounded claim for service connection for hearing 
loss.  See Robinette, 8 Vet. App. at 77-78. 




 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


